PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
LAW, ZACHARY 
Application No.: 16/175,704
Filed:  October 30, 2018
Attorney Docket No.: 2013-200-CONT_3 
:
:
:     DECISION ON PETITION
:
:





This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed April 14, 2022, to revive the above-identified application.  The petition filed April 14, 2022, to Expedite Petition Consideration. 

The petition is GRANTED.

The above-identified application became abandoned for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration mailed June 11, 2021.  The Office mailed a Notice of Abandonment on September 16, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the corrected ADS, (2) the petition fee of $1,050.00; and (3) a proper statement of unintentional delay. 

The petition under 37 CFR § 1.182 is GRANTED.

The requisite $210.00 fee for the petition to expedite processing under 37 CFR 1.182 submitted April 14, 2022, has been accepted.

This application is being referred to the Office of Data Management.  The decision for the petition to withdraw from issue filed June 08, 2022, will be mailed separately.

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.


/Dale A. Hall/Paralegal Specialist, OPET